In re: Ellis Olmstead applying for writ of habeas corpus.
Application denied. This Court is without appellate jurisdiction of habeas corpus proceedings in criminal matters. State ex rel. McIsaac v. Sigler, 236 La. 773, 109 So.2d 89 and cases there cited. Nevertheless, since applicant appears in propria persona and is proceeding in forma pauperis, we have given consideration to the application as though it was one for remedial writs and find no merit in the complaint. The return of the trial judge and the answer of the State, together with certified copies of the extracts from the minutes of the proceedings before the Fifteenth Judicial District Court for the Parish of Vermilion show that applicant was lawfully sentenced for simple burglary on his plea of guilty and, on the trial below, he did not sustain his claim that he was denied the benefit of counsel.